Gunter, J.
This was an action by appellant to recover a personal judgment against appellee, Laura J. Lemon, upon promissory notes executed by her, and to foreclose a trust deed given as security. The court gave personal judgment for the amount due upon the notes, but refused foreclosure of the trust deed, bolding the same to have been released. The judgment was one in favor of appellant, and, being so, we are without jurisdiction to review it upon appeal, our judgment would be a nullity. — Lockhaven Trust and Safe Deposit v. U. S. Mortgage and Trust Company et al., ante, p. 28, 73 Pac. 409.
As permitted by sec. 388, Mills’’Ann. Code, the clerk will enter the action as pending on error. — D. & R. G. R. R. Co. v. Peterson, 30 Colo. 77, 69 Pac. 578.
Appeal dismissed.

Dismissed.